EXHIBIT 10.15




SECOND AMENDMENT TO

THE PHOENIX COMPANIES, INC.

NON-QUALIFIED EXCESS INVESTMENT PLAN

As Amended and Restated Effective September 1, 2009




The Phoenix Companies, Inc. Non-Qualified Excess Investment Plan (the “Plan”),
as amended and restated effective September 1, 2009, is amended, effective
January 1, 2009, as follows:




1.

Section 6.06 of the Plan is amended to read as follows:




6.06

Distributions of Small Account Balance(s).  If the value of the Participant’s
Benefit under this Plan is equal to $25,000 or less on his or her Separation
from Service, then, notwithstanding anything else contained herein to the
contrary, including the Participant’s elections, the payment date of any Benefit
of a Participant, who is a Specified Employee (as defined in Code section 409A
and the guidance promulgated thereunder), that would otherwise have occurred
prior to the six month anniversary of the Specified Employee’s Separation from
Service shall be postponed until such six month anniversary; provided, however,
that a Participant, who is not a Specified Employee, will receive a lump sum
payment of his or her Benefit within 90 days after his or her Separation from
Service.







2.

Section 8.03 of the Plan is amended to read as follows:




8.03

Receipt for Payments.  Any payment to any Participant, or to such Participant’s
legal representative or Beneficiary, in accordance with the provisions of this
Plan, shall be in full satisfaction of all claims hereunder against the Company.
 The Plan Administrator may require such Participant, legal representative, or
Beneficiary, as a condition precedent to such payment, to execute a receipt
therefor in such form as the Plan Administrator shall determine.  If the Plan
Administrator shall receive evidence satisfactory to the Plan Administrator that
any payee under this Plan is a minor, or is legally, physically, or mentally
incompetent to receive any payment due him or her under this Plan, any such
payment, or any part thereof, may, unless claim therefor shall have been made to
the Plan Administrator by a duly appointed executor, administrator, guardian,
committee, or other legal representative of such payee, be paid by the Plan
Administrator to such payee’s spouse, child, parent or other blood relative, or
to any person, persons or institutions deemed by the Plan Administrator to have
incurred expense for or on behalf of such payee, and any payment so made shall,
to the extent thereof, be in full settlement of all liability in respect of such
payee.  If a dispute arises as to the proper recipient of any payments, the Plan
Administrator in its sole discretion may withhold or cause to be withheld such
payments until the dispute shall have been determined by a court of competent
jurisdiction or shall have been settled by the parties concerned.  Subject to
the immediately preceding sentence and Sections 6.01 and 6.02, if the
responsible





--------------------------------------------------------------------------------

EXHIBIT 10.15




party/payee does not execute the receipt within 60 days of the distribution
trigger date, the Benefit shall be forfeited at the end of the 60th day and
shall not be eligible for reinstatement.




3.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original but all such counterparts shall together
constitute one and the same Amendment.




IN WITNESS WHEREOF, this Second Amendment to The Phoenix Companies, Inc.
Non-Qualified Excess Investment Plan is adopted this 10th day of December, 2010.







The Phoenix Companies, Inc.

Benefit Plans Committee







/s/ James D. Wehr________________

James D. Wehr




/s/ Peter A. Hofmann_____________

Peter A. Hofmann




/s/ Philip K. Polkinghorn__________

Philip K. Polkinghorn




/s/ Christopher M. Wilkos_________

Christopher M. Wilkos



